FOR IMMEDIATE RELEASE: CONTACT: VALHI, INC. Bobby D. O’Brien Three Lincoln Centre 5430 LBJ Freeway, Suite 1700 Vice President and Chief Financial Officer (972) 233-1700 Dallas, Texas 75240-2697 VALHI DECLARES QUARTERLY DIVIDEND DALLAS, TEXAS August 31, 2007 Valhi, Inc. (NYSE: VHI) announced today that its board of directors has declared a regular quarterly dividend of ten cents ($0.10) per share on its common stock, payable on September 28, 2007 to stockholders of record at the close of business on September 7, 2007. Valhi, Inc. is engaged in the titanium dioxide pigments, component products (security products, furniture components and performance marine components) and waste management industries. * *
